DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
Claim Status and Formal Matters
	This action is in response to papers filed 2/25/2022.
	Claims 2-7, 10, 24-25 are pending.
Claims 2-5, 7, 10 has been amended.
Claims 24-25 have been added by amendment.
Applicant’s election of species of gene cluster: CXCL13, CXCL9, GZMH, LAG3, and VEGFA and species of cancer: Colorectal cancer in the reply filed on 12/15/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9, 11-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/20.
Claim 7 has been amended to require non-elected genes and thus is withdrawn.  
Claims 2-6, 10, 24-25 are being examined.
The improper Markus rejection has been withdrawn in view of the amendment to no longer provide a Markush group.
Priority
	The instant application was filed 12/02/2019 is a continuation of 15446089, filed 03/01/2017 , therein 15446089 is a division of 14695398, filed 04/24/2015 ,which is a continuation of 13979288, filed 10/02/2013 ,which  is a national stage entry of PCT/EP2012/050358 , with an international filing date: 01/11/2012and claims Priority from provisional application 61434514, filed 01/20/2011  and claims foreign priority to EP11305024.9 , filed 01/11/2011.
Claim Objections
Claims 2-6, 10, 24-25 are objected to because of the following informalities:  
Claim 2 recites, “method for treating a solid cancer in a human patient.”  The claim continues by reciting, “obtaining one or more tumor tissue samples from the human patient.”  The claim would be more concise if the obtaining step clearly require the tumor samples to be from solid cancer.
Claim 25 is objected to as it recites “GUSB, PGK1, and TFRC” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Appropriate correction is required.
Response to Arguments
This is a new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 10, 24-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Claim 2 was added in the response of 4/24/20. The amendment has introduced the limitations, “(d) assessing clinical outcome of the human patient based on the score calculated in (c) relative to a cutoff value; and (ii) treating the human patient with a cancer therapy, which is selected based on the clinical outcome determined by step (i.” While review and searching of the specification provides antecedent basis for “assessing” it did not reveal support for assessing clinical outcome based on the score and subjecting the human patient to cancer therapy selected based on the clinical outcome. Thus the amendment has introduced new matter. Further, although the specification provides antecedent basis for assessing by the recitation of “assessed” and “assessment” each once. Neither of the recitation of derivative of assessment provide how to determine or assess clinical outcome based on the calculated score. Further the specification fails to disclose how to, “subjecting the human patient to a cancer therapy, which is selected based on the clinical outcome determined by step (i).” Thus the claims lack adequate written description.
Response to Arguments
The response traverses the rejection with respect to the calculation in view of the amendment.  This part of the rejection has been withdrawn in view of the amendment.
The response with respect to new matter for treating based on clinical outcome asserts that page 52 supports this limitation.  This argument has been thoroughly reviewed but is not considered persuasive as page 52 does not recite treating or administering.  
The response further asserts the specification in the paragraph bridging pages 6-7 support this limitation.  This argument has been thoroughly reviewed but is not considered persuasive as the cited paragraph does not discuss or recite treating.  
Claims 2-6, 10, 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
Examining gene expression in  a solid cancer in a human patient, the method comprising: (i) assessing clinical outcome of a human patient having a solid cancer by a process comprising: (a) obtaining one or more tumor tissue samples from the human patient, (b) measuring in the one or more tumor tissue samples expression levels of a gene cluster, wherein the gene cluster comprises granzyme H (GZMH), chemokine C-X-C motif ligand 13 (CXCL13), lymphocyte-activation gene 3 (LAG3), chemokine C-X- C motif ligand 9 (CXCL9), and vascular endothelial growth factor A (VEGFA)
, does not reasonably provide enablement for any cancer, any cutoff value and without normalization.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Independent claim 2 is drawn to a method for treating a solid cancer in a human patient, the method comprising: (i) assessing clinical outcome of a human patient having a solid cancer by a process comprising: (a) obtaining one or more tumor tissue samples from the human patient, (b) measuring in the one or more tumor tissue samples expression levels of a gene cluster, wherein the gene cluster comprises granzyme H (GZMH), chemokine C-X-C motif ligand 13 (CXCL13), lymphocyte-activation gene 3 (LAG3), chemokine C-X- C motif ligand 9 (CXCL9), and vascular endothelial growth factor A (VEGFA); (c) calculating a score based on the expression level] of  each gene of the gene cluster measured in (b), wherein the score is calculated by (1) allocating a positive coefficient of +1 to GZMH, CXCL9, CXCL13 and LAG3, which are associated with good prognosis, and allocating a negative coefficient of -1 to VEGFA, which is associated with bad prognosis; (2) multiplying  the expression level of each gene of the gene cluster with the coefficient allocated in step (1); and (3) adding up all values determined in  (2) to   obtain the score;relative to a cutoff value; and (ii) treating the human patient with a cancer therapy, which is selected based on the clinical outcome determined by step (i).  
Thus the claims encompass expression of protein or mRNA.
The claims encompass relative to any cutoff value for any species.  
Claim 3 depends from claim 2 and draws the invention to wherein the measuring step (i)(b) is performed by a process comprising: (1) extracting mRNAs from the one or more tumor tissue samples, and (2) determining levels of mRNAs coding for the 
Claim 4 depends from claim 3 and draws the invention to wherein the levels of mRNAs coding for the 
Claim 5 depends from claim 2 and draws the invention to wherein the cut-off value for the assessing step (d) is calculated based on the expression levels of the same gene cluster, and wherein the cut-off value permits discrimination between bad and good outcome prognosis.  
Claim 6 depends from claim 2 and draws the invention to wherein the human cancer patient has colorectal cancer, breast cancer, ovarian cancer, cervical cancer, melanoma, liver cancer, lung cancer, pancreatic cancer, head and neck cancer, endometrium cancer, or brain cancer.  
  	Claim 10 depends from claim 2 and draws the invention to wherein the gene cluster consists of CXCL13, CXCL9, GZMH, LAG3, and VEGFA.  
Claim 24 depends from claim 2 and draws the invention to wherein the expression level of each gene in step (c) is a normalized expression level over an expression level of a housekeeping gene in the same one or more tumor tissue samples.  
Thus the independent encompasses performing the method without normalization.  
Claim 25 depends from claim 24 and draws the invention to wherein the housekeeping gene is selected from the group consisting of actin, ribosomal 18S, GUSB, PGK1, and TFRC.
The amount of direction or guidance and the Presence and absence of working examples.
	The example of the specification is drawn to human patients with colorectal cancer.
	The specification teaches, “The term "sample" means any tissue sample derived from the patient. Said tissue sample is obtained for the purpose of the in vitro evaluation. The sample can be fresh, frozen, fixed (e.g., formalin fixed), or embedded (e.g., paraffin embedded). In a particular embodiment the sample results from biopsy performed in the tumor sample of the patient. For example an endoscopical biopsy performed in the bowel of the patient affected by a colorectal cancer.”
	The specification teaches, “The advantage of said score is to make easier the comparison step with the reference levels that may be expressed as "cut-off values". For example the reference ("cut-off") value represents the score calculated for the gene cluster of interest in a tissue sample representative of a specific cancer stage.”  However the claims are not limited to a specific tissue.
	The specification teaches, “The methods of the invention may be performed for any type of cancers selected from the group consisting of adrenal cortical cancer, anal cancer, bile duct cancer (e.g. peripheral cancer, distal bile duct cancer, intrahepatic bile duct cancer), bladder cancer, bone cancer (e.g. osteoblastoma, osteochrondroma, hemangioma, chondromyxoid fibroma, osteosarcoma, chondrosarcoma, fibrosarcoma, malignant fibrous histiocytoma, giant cell tumor of the bone, chordoma, lymphoma, multiple myeloma), brain and central nervous system cancer (e.g. meningioma, astocytoma, oligodendrogliomas, ependymoma, gliomas, medulloblastoma, ganglioglioma, Schwannoma, germinoma, craniopharyngioma), breast cancer (e.g. ductal carcinoma in situ, infiltrating ductal carcinoma, infiltrating, lobular carcinoma, lobular carcinoma in, situ, gynecomastia), Castleman disease (e.g. giant lymph node hyperplasia, angiofollicular lymph node hyperplasia), cervical cancer, colorectal cancer, endometrial cancer (e.g. endometrial adenocarcinoma, adenocanthoma, papillary serous adnocarcinroma, clear cell), esophagus cancer, gallbladder cancer (mucinous adenocarcinoma, small cell carcinoma), gastrointestinal carcinoid tumors (e.g. choriocarcinoma, chorioadenoma destruens), Hodgkin's disease, non-Hodgkin's lymphoma, Kaposi's sarcoma, kidney cancer (e.g. renal cell cancer), laryngeal and hypopharyngeal cancer, liver cancer (e.g. hemangioma, hepatic adenoma, focal nodular hyperplasia, hepatocellular carcinoma), lung cancer (e.g. small cell lung cancer, non-small cell lung cancer), mesothelioma, plasmacytoma, nasal cavity and paranasal sinus cancer (e.g. esthesioneuroblastoma, midline granuloma), nasopharyngeal cancer, neuroblastoma, oral cavity and oropharyngeal cancer, ovarian cancer, pancreatic cancer, penile cancer, pituitary cancer, prostate cancer, retinoblastoma, rhabdomyosarcoma (e.g. embryonal rhabdomyosarcoma, alveolar rhabdomyosarcoma, pleomorphic rhabdomyosarcoma), salivary gland cancer, skin cancer (e.g. melanoma, nonmelanoma skin cancer), stomach cancer, testicular cancer (e.g. seminoma, nonseminoma germ cell cancer), thymus cancer, thyroid cancer (e.g. follicular carcinoma, anaplastic carcinoma, poorly differentiated carcinoma, medullary thyroid carcinoma, thyroid lymphoma), vaginal cancer, vulvar cancer, and uterine cancer (e.g. uterine leiomyosarcoma). In a particular embodiment, the cancer is a colorectal cancer.”
	The specification teaches, “The advantage of said score is to make easier the comparison step with the reference levels that may be expressed as "cut-off values". For example the reference ("cut-off') value represents the score calculated for the gene cluster of interest in a tissue sample representative of a specific cancer stage.”
Presence and absence of working examples
	The specification does not any working examples of any cancer other than CRC.
The specification provides no cutoff values for the recited genes in any cancer.  
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Further the post filing art of , Couzin-Frankel (Science Magazine (August 2010) pages 614-615) teaches, "Like many researchers interested in personalizing cancer treatment, Potti and Nevins were examining patterns of genetic behavior in tumor cells, called gene expression signatures. It has been a popular field in recent years, as physicians look for ways to give patients only the drugs that will help them the most. But the gene signatures used to define tumor types—and there are many candidates out there—have been difficult to replicate. Only a handful have seemed reliable enough to use in the clinic.”  Thus the art specifically teaches that gene signatures are not predictable in cancer therapy.
Baggerly (The Annals of Applied Sciences (2009) volume 3 pages 1309-1334) teaches, “High-throughput biological assays such as microarrays let us ask very detailed questions about how diseases operate. and promise 10 let us personalize therapy. Data processing, however, is often not described well enough to allow for exact reproduction of the results, leading to exercises in "forensic bioinformatics" where aspects of raw data and reported results are used to infer what methods must have been employed. Unfortunately, poor documentation can shift from an inconvenience to an active danger when it obscures not just methods but errors. In this report we examine several related papers purporting to use microarray-based signatures of drug sensitivity derived from  cell lines to predict patient response. Patients in clinical trials are currently being allocated to treatment arms on the basis of these results. However. we show in five case studies that the results incorporate several simple errors that may be putting patients at risk. One theme that emerges is that the most common errors are simple (e.g., row or column offsets); conversely. it is our experience that the most simple errors are common. We then discuss steps we are taking to avoid such errors in our own investigations.”  
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Greenbaum et al (Genome Biology 2003, volume 4, article 117, pages 1-8) teaches that protein and mRNA levels are not predictably correlated (see abstract).  Greenbaum teaches the same mRNA expression levels can be accompanied by upto 20 fold differences in protein levels (page 4, 1st column, 1st full paragraph).  Greenbaum et al further teaches there are 3 reasons for a lack of correlation between mRNA and protein levels.  First there is post-transcriptional regulation of protein synthesis.  Second, proteins have different half-lives than mRNA.  Third, there is a significant amount of error in the determination of protein and mRNA levels (see page 4, 2nd column, 1st full paragraph).  
Vandesompele teaches, “ Accurate normalization of gene expression levels is an absolute prerequisite for reliable results, especially when the biological significance of subtle gene expression differences is studied” (see page 9, 2nd column, discussion) (Vandesompele et al (Genome Biology (2002) volume 3 , pages 1-11).  Vandesompele teaches, “ That the conventional use of a single gene normalization leads to relatively large errors in a significant portion of samples tested” (see abstract, results).  Vandesompele teaches that ACTB (beta actin) appears to be the one of the worst genes for normalization and thus resulting in large normalization errors  (see page 10, 1st paragraph).  Vandesompele teaches at least 3 housekeeping genes are required for accurate normalization (see page 10, 1st column, 1st full paragraph).  Vandesompele thus teaches that studies of gene expression using a single gene for normalization are unpredictable due to the large variation in the expression of the genes used for normalization.
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between  the expression of CXCL13, GNLY, GZMH, CXCL9, IFNG, ITGAE, LAG3 in any tumor relative to any cutoff value.   Experimentation would be replete with unpredictable trial and error analysis because the claims provide how the cutoff value is determined.  Thus as different genes are expressed differently in different tissues, cancers and species, this would result in undue and unpredictable trial and error experimentation.
Further it would be unpredictable as the specification provides a correlation in only CRC.  Thus as different cancers have different genetic events that result in different cancers it would be unpredictable to extrapolate the findings of one cancer to another without evidence such a correlation exists.  
Further it would be unpredictable to practice the invention without normalization as the art teaches Vandesompele teaches, “ Accurate normalization of gene expression levels is an absolute prerequisite for reliable results, especially when the biological significance of subtle gene expression differences is studied” (see page 9, 2nd column, discussion)
Further it would be unpredictable to extrapolate the findings of the instant specification to any other species as the prior art demonstrates the same gene or its homolog in different species have different functions in different species due to different evolutionary pressures.
Further it would be unpredictable to extrapolate the findings of the specification to protein levels as the art recognizes that mRNA and protein levels are not predictable of each other.
Further it would be unpredictable to treating the human patient with a cancer therapy, which is selected based on the clinical outcome determined by step (i), when the specification provides no specific guidance on how this is done. Further the specification provides no cutoff values indicative of any disease state.	 Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments
This is a new ground of rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10, 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 further recites, “(ii) subjecting the human patient to a cancer therapy, which is selected based on the clinical outcome determined by step (i).”  The specification and claim provides no guidance on how to select treatment based on the clinical outcome of the calculation of step (i).  Thus the metes and bounds are unclear. 
Response to Arguments
The response traverses the rejection asserting the specification teaches that assessing can be done by comparing cutoff values that can be calculated by claim 5.  This argument has been thoroughly reviewed but is not considered persuasive as to be further limiting claim 2 must be broader than claim 5.  Thus the response fails to disclose how the broader embodiments are assessed.  
The response further traverses the rejection of claim 2 by asserting one of skill in the art would know how to treat based on the predicted clinical outcome.  This argument has been thoroughly reviewed but is not considered persuasive as the specification does not provide how the score is related to clinical outcome, but asserts with respect to claim 5 the artisan could figure it out.  However the score of the same gene cluster allows for differentiation of good and bad outcome as the only data required of any of the claims is that of the human patient of the independent claim.  Thus it is unclear how to calculate cutoffs based only on the data of a single patient.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6, 10, 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental steps without significantly more. The claim(s) recite(s) the abstract idea or mental step of comparing.  This judicial exception is not integrated into a practical application because the claim requires no specific treatment based on the clini8cal outcome. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the instant specification does not contemplate treating based on the score and thus provides no specific cancer therapies.
Claim analysis
The instant claim 2 is directed towards method for treating a solid cancer in a human patient, the method comprising: (i) assessing clinical outcome of a human patient having a solid cancer by a process comprising: (a) obtaining one or more tumor tissue samples from the human patient, (b) measuring in the one or more tumor tissue samples expression levels of a gene cluster, wherein the gene cluster comprises granzyme H (GZMH), chemokine C-X-C motif ligand 13 (CXCL13), lymphocyte-activation gene 3 (LAG3), chemokine C-X- C motif ligand 9 (CXCL9), and vascular endothelial growth factor A (VEGFA); (c) calculating a score based on the expression level] of  each gene of the gene cluster measured in (b), wherein the score is calculated by (1) allocating a positive coefficient of +1 to GZMH, CXCL9, CXCL13 and LAG3, which are associated with good prognosis, and allocating a negative coefficient of -1 to VEGFA, which is associated with bad prognosis; (2) multiplying  the expression level of each gene of the gene cluster with the coefficient allocated in step (1); and (3) adding up all values determined in  (2) to   obtain the score;relative to a cutoff value; and (ii) treating the human patient with a cancer therapy, which is selected based on the clinical outcome determined by step (i).  .  The assessing outcome and calculating are mental step or abstract ideas.
The measuring the amount of a nucleic acid is considered to be an active step requiring the analysis of a sample.
The treating step is broad.  The specification provides no specific indication of what is required of a cancer therapy.  The specification recites therapy 4 times.  One recitation is on page 54, which recites, “The "anti-cancer treatment" that is referred to in the definition of step a) above relate  to any type of cancer therapy undergone by the cancer patients previously to collecting the  tumor tissue samples, including radiotherapy, chemotherapy and surgery, e.g. surgical resection of the tumor.”  Thus while the specification teaches therapies include radiotherapy, chemotherapy and surgery, e.g. surgical resection of the tumor, this clearly envision it is broader than the therapies recited.  Holmberg (The New England Journal of Medicine (2002) volume 347, pages 781-789) teaches watchful waiting is a treatment for prostate cancer (a solid tumor).  Shavers (J Gen Intern Med (2004) volume 19, pages 146-155) teaches, “Watchful waiting is recommended as initial therapy for asymptomatic men with a life expectancy of less than 5 years). Other literature suggest a somewhat different criteria: a life expectancy of 10 years or more is frequently used to determine the appropriateness of potentially curative treatment for localized prostate cancer as a treatment option.”(page 147, top 1st column).  Thus the broadest reasonable interpretation in view of the specification and the art of record is that the claims encompass therapies such as watchful waiting for prostate cancer.
 Dependent claims set forth further limitations to about the method of detecting expression, subject and source of cancer.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no specific treatment based on the score and the art recognizes that watchful waiting is a treatment for solid cancers.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 2 the claim requires a single active step of measuring the amounts of nucleic acids.  The specification teaches:
[Measuring the expression level of the gene clusters of the invention in the sample obtained from the patient can be performed by a variety of techniques well known in the art. Typically, the expression level of a gene may be determined by determining the quantity of mRNA. Methods for determining the quantity of mRNA are well known in the art. For example the nucleic acid contained in the samples (e.g., cell or tissue prepared from the patient) is first extracted according to standard methods, for example using lytic enzymes or chemical solutions or extracted by nucleic-acid-binding resins following the manufacturer's instructions. The extracted mRNA is then detected by hybridization (e. g., Northern blot10 analysis) and/or amplification (e.g., RT-PCR). Preferably quantitative or semi-quantitative RT-PCR is preferred. Real-time quantitative or semi-quantitative RT-PCR is particularly advantageous. Other methods of Amplification include ligase chain reaction (LCR), transcription- mediated amplification (TMA), strand displacement amplification (SDA) and nucleic acid sequence based amplification (NASBA). Nucleic acids having at least 10 nucleotides and exhibiting sequence complementarity or homology to the mRNA of interest herein find utility as hybridization probes or amplification primers. It is understood that such nucleic acids need not be identical, but are typically at least about 80% identical to the homologous region of comparable size, more preferably 85% identical and even more preferably 90-95% identical. In certain embodiments, Thus the claim does not provide additional steps which are significantly more.
Further Galon (20090215053) teaches the detection of the recited genes for prognosing progression of cancer and treating.  
Response to Arguments
The response begins traversing the rejection by providing arguments to Ex parte James Hunter Boone.  This argument has been thoroughly reviewed but is not  considered persuasive as the instant claims and application have a different fact pattern.  There is no evidence in the PTAB decision that C. difficile treatment encompasses watchful waiting.
The response continues by asserting that the teachings of Holmgren do not teach watchful waiting as a treatment.  This argument has been thoroughly reviewed but is not considered persuasive as the response cites Holmgren and states, “As indicated in the Methods section, newly diagnosed prostate cancer patients were divided into two groups for this study, (a) watchful waiting and (b) radical prostatectomy.”  If radical prostatectomy is considered a treatment than the alternative must also be a treatment, as the specification fails to define or limit “cancer therapy.”
The response further provides the representative’s opinion what a therapy encompasses.  This is noted, but is not substantiated by facts as Shavers (J Gen Intern Med (2004) volume 19, pages 146-155) teaches, “Watchful waiting is recommended as initial therapy for asymptomatic men with a life expectancy of less than 5 years). Other literature suggest a somewhat different criteria: a life expectancy of 10 years or more is frequently used to determine the appropriateness of potentially curative treatment for localized prostate cancer as a treatment option.”(page 147, top 1st column).
Further Holmberg teaches: 
    PNG
    media_image1.png
    419
    811
    media_image1.png
    Greyscale


Thus watchful waiting is a therapy according to Shavers as an assignment and treatment according to figure 1 of Holmberg.  Again the applicant is reminded that amending the claims to require or be limited to specific treatments or a cancers in which watchful waiting is not encompassed would allow further consideration of this rejection.  
Further the response has not addressed the teaches of Shavers.
Summary
No claims are allowed.
The art of Galon (20090215053) teaches the recited genes and suggest combining but does not explicitly teach the use of positive and negative coefficients of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634